Citation Nr: 0403360	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  96-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, a panic disorder, and 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active military service from July 1962 to 
August 1963.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder (PTSD).  


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include schizophrenia, a panic disorder and PTSD, that is 
related to his active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, a 
panic disorder and PTSD, was not incurred in or aggravated by 
the veteran's active military service; a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

A.  PTSD

The veteran asserts that he has PTSD due to several non-
combat stressors.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2003).

In January 1995, the veteran filed his claim, and the RO 
denied his claim in October 1995.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330- 10,332 (2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of his claim.  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issue of whether verified stressors exist is a 
"downstream" issue which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).

The medical evidence in this case consists of service medical 
records, VA hospital, examination, and outpatient treatment 
reports, dated between 1994 and 2003, a decision from the 
Social Security Administration, and reports from private 
health care providers, dated between 1965 and 2003, as well 
as lay statements.  

The veteran's service medical records show that the veteran 
was discharged after he was diagnosed with a severe, chronic 
schizophrenic reaction.  

The post-service medical reports include reports from the 
Rhode Island Hospital (RIH), dated in February 1965, which 
show treatment for about one week.  The veteran's diagnoses 
were sociopathic personality, antisocial reaction, dysocial 
reaction, and alcoholism (these records also note a diagnosis 
of "drug ingestion" and "anti-social reaction, acting out 
against society").  The veteran's history was noted to 
include hospitalization in a state hospital in November 1961 
(i.e., prior to service), after he ran away from home and 
threatened suicide.  

The next record of treatment for psychiatric symptoms is a VA 
hospital report covering treatment between November and 
December of 1994.  The Axis I diagnoses were alcohol 
dependence, polysubstance abuse, and recurrent depressive 
disorder.  The Axis II diagnosis was mixed personality 
disorder.  The subsequently dated medical evidence (both VA 
and non-VA) shows that the veteran received ongoing treatment 
for psychiatric symptoms, to include treatment in the VA's 
bipolar, and substance abuse, treatment programs.  His 
diagnoses were primarily bipolar disorder, and substance 
abuse (with use of opioids noted as recently as August 2002).  
Other diagnoses included depression, a pathological gambling 
disorder, and a personality disorder.  

A decision from the Social Security Administration (SSA), 
dated in March 1996, shows that the veteran was found to be 
disabled as of December 1994 due to severe bipolar disorder, 
with substance abuse (in remission).  

A VA mental disorders examination report, dated in April 2003 
(discussed infra at Part I.B.), shows that the Axis I 
diagnoses were polysubstance dependence and history of 
bipolar disorder, with an Axis II diagnosis of borderline 
personality disorder.  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  In particular, the Board 
finds that the April 2003 VA mental disorders examination 
report is highly probative evidence which shows that the 
veteran does not have PTSD.  This report is the most recent 
examination report of record.  In this report, the examiner 
stated that he had reviewed the claims files, and that they 
had also been reviewed by two other health care 
professionals.  The examiner provided a detailed account of 
the veteran's medical history, which included a great deal of 
substance abuse treatment and which noted the veteran's 
current use of heroin.  The examiner stated that the 
veteran's use of heroin made it impossible to fully diagnose 
any co-existing psychiatric disorder.  The examiner concluded 
that the veteran's Axis I diagnoses were bipolar disorder by 
history, and polysubstance dependence.  In an addendum, the 
examiner essentially ruled out a panic disorder.  The 
examiner's conclusions are well-supported with rationalized 
explanations in an extensive report.  

The Board further points out that the VA examiner's 
conclusion that the veteran does not have PTSD is consistent 
with the overwhelming majority of the medical reports 
contained in the two volumes of the claims file, which show 
that for a period of about nine years (i.e., since 1995), the 
veteran has repeatedly been diagnosed with psychiatric 
disorders other than PTSD.  This evidence includes VA 
outpatient treatment reports showing treatment in a bipolar 
program, with many diagnoses of bipolar disorder and 
substance abuse.  The VA examiner's conclusions are also 
consistent with the SSA's determination, as well as a report 
by P. Andre Berubi, Ph.D., dated in March 1995.  Dr. Berubi's 
report appears to have been based, in part, on a review of 
the veteran's VA treatment reports.  Like the April 2003 VA 
examiner's report, Dr. Berubi concluded that the veteran had 
bipolar disorder.  Dr. Berubi further concluded that the 
veteran's substance abuse was a "by-product of his Bi polar 
affective disorder."  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  

In reaching this decision, the Board has considered several 
notations of PTSD which appear in the claims files.  See VA 
outpatient treatment reports, dated in March 1995 (by 
history) and August 1996 (by history) and October 1996; 
September 1995 report used in a disability determination, 
authored by Steven W. Rotondo, M.A., C.A.G.S., and Louis 
Turcheta, Ed.D. (hereinafter "state disability report"); 
July 1995 report from Kent County Memorial Hospital.  
However, two of these notations are "by history" only, and 
none of them appear to have been based on a review of the 
veteran's claims files.  The Board further notes that the 
state disability report contains concurrent Axis I diagnoses 
of bipolar disorder and polysubstance dependence.  The Board 
therefore finds that the probative value of the evidence 
indicating that the veteran has PTSD is far outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the veteran's 
claim for service connection for PTSD fails on the basis that 
all elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied.

B.  Acquired Psychiatric Disorder (Other than PTSD)

Background

The veteran argues that he has an acquired psychiatric 
disorder, to include schizophrenia and a panic disorder, due 
to his service (as used herein, the term "acquired 
psychiatric disorder" will be used to refer to acquired 
psychiatric conditions other than PTSD).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2003); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

The veteran's service medical records include an enlistment 
examination report, dated in July 1962, which shows that the 
veteran's psychiatric condition was clinically evaluated as 
normal.  Reports associated with a Medical Evaluation Board, 
dated between May and August of 1963, show that the veteran 
was hospitalized at his own request in May 1963 after being 
AWOL (absent without leave) for 14 days.  The initial 
diagnosis was schizoid personality.  He reported a three-year 
history of "nervousness, several attempts at suicide, 
feelings of persecution, and withdrawal."  On examination, 
numerous healed scars on the left forearm from previously 
self-inflicted injuries were noted.  The examiner stated that 
the veteran gave "a lengthy history of pseudo-psychopathic 
and psychotic behavior throughout his adolescence", and that 
he reported gong AWOL for three hours and cutting his wrists 
superficially on his second day of service.  It was noted 
that the veteran went AWOL for a second time just prior to 
admittance, and that the charges were dismissed for mental 
incompetency.  The final diagnosis was schizophrenic 
reaction, chronic NEC (not elsewhere classified).  Two 
reports, dated in August 1963, state that the veteran was 
discharge due to physical disability.  

The veteran's post-service medical history was described in 
Part I.A., and this discussion is incorporated herein.  
Briefly stated, this evidence shows that the veteran was 
treated for psychiatric symptoms for one week in 1965, with 
the next evidence of treatment beginning in late 1994.  He 
has received treatment on an ongoing basis since late 1994.  
His diagnoses were primarily bipolar disorder, substance 
abuse (to include alcohol abuse) and a personality disorder.

A VA examination report, dated in April 2003, shows that the 
examiner noted that the veteran had used IV (intravenous) 
heroin 11 days before, and that his use of heroin made his 
diagnosis questionable.  The examiner further noted that the 
veteran had been hospitalized for treatment of psychiatric 
symptoms prior to service.  In the report, the examiner 
summarized the veteran's background, medical and psychosocial 
history, mental status examination results, and he provided 
an assessment.  The veteran's Axis I diagnoses were 
polysubstance dependence and history of bipolar disorder.  
His Axis II diagnosis was borderline personality disorder.  
The examiner stated:

The veteran acknowledged current 
substance dependence and has a long 
history of substance dependence dating to 
before his service in the military.  He 
served in the military for one year and 
28 days with initial basic training in 
the Great Lakes, and continued service at 
Key West.  The veteran did not see any 
combat.  There is substantial evidence 
suggesting of the veteran's personality 
disorder, as well as his substance abuse 
predated his service history.  There is 
no strong evidence that his service in 
the military exacerbated his current 
condition outside the realm of the normal 
course of these disorders.  Borderline 
personality disorder often has a variable 
course with regard to presentation and 
typical daily stressors that can 
exacerbate the presentation of this 
disorder.  It is at least as likely as 
not that his military experience did not 
contribute significantly to the 
presentation of these symptoms.  The 
veteran reported that he has a panic 
disorder, but this has not fully been 
verified.  The veteran has a history of 
bipolar disorder, and it is at least as 
likely as not that this disorder exists 
in addition to polysubstance dependence.  
However, because the veteran has 
polysubstance disorder and is currently 
using substances it is impossible to 
determine what co-existing psychiatric 
disorders would exist without the use of 
the substances.  The veteran would be 
required to have a significant period of 
abstinence prior to diagnosing fully his 
psychiatric conditions.  He acknowledged 
using heroin as recently as 11 days prior 
to the evaluation, which complicates our 
ability to fully diagnose his psychiatric 
disorders.  The veteran received a 
medical discharge for a schizophrenic 
reaction from the military.  It is more 
than likely that this was a misdiagnosis 
of his personality disorder.  The veteran 
told this examiner that he was diagnosed 
with that schizophrenic reaction by 
mistake and that this was the result of 
his having significant panic disorder 
that he did not want to discuss while 
hospitalized in the service.  The veteran 
also acknowledged that he received many 
demerits while in the service, and 
attributed this to a particularly 
difficult leader during basic training.  

In his summary, the examiner concluded:

The veteran's personality disorder and 
current substance dependence make it 
impossible to fully diagnose other 
psychiatric disorders that he has had by 
history.  One of these disorders is 
bipolar disorder.  In any case, it is 
unlikely that his service in the military 
exacerbated the normal course of his 
psychiatric disorders that were most 
likely diagnosable prior to his military 
service.  

Analysis

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  The veteran's service 
and post-service medical records indicate that he received 
treatment for psychiatric symptoms prior to service, as well 
as during service.  However, the issue of whether the 
veteran's preservice and inservice symptoms were caused by a 
personality disorder, or by an acquired psychiatric disorder, 
must be decided by reliance upon competent evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, 
the April 2003 VA examination report shows that the examiner 
reviewed the veteran's claims files and concluded that the 
veteran had a personality disorder prior to service, and that 
his inservice diagnosis of a schizophrenic reaction was a 
misdiagnosis of his personality disorder.  This opinion is 
the only competent opinion of record.  The Board further 
notes that the veteran's post-service medical history shows 
one week of treatment in late 1965 at RIH (the RIH records 
were reviewed by the April 2003 VA examiner), with no 
subsequent record of treatment for psychiatric symptoms dated 
prior to November 1994.  This is approximately 30 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
appellant has an acquired psychiatric disorder that was 
caused by his service.  Finally, there is no competent 
evidence to show that the veteran had a psychosis that was 
manifest to a compensable degree within one year of 
separation from service such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

To the extent that the veteran and his representative have 
argued that the veteran has an acquired psychiatric disorder 
that was aggravated by his service, the Board finds that 
service connection is not warranted on this basis.  As 
previously stated, the issue of whether the veteran's 
preservice and inservice symptoms were caused by a 
personality disorder, or by an acquired psychiatric disorder, 
must be decided by reliance upon competent evidence.  In this 
case, the evidence shows that an acquired psychiatric 
disorder did not exist prior to, or during, service.  See 
e.g., April 2003 VA examination report (concluding that the 
veteran had a personality disorder prior to service, and that 
the veteran's inservice diagnosis of a schizophrenic reaction 
was actually a misdiagnosis of his personality disorder).  
There is no competent evidence to show that the veteran had 
an acquired psychiatric disorder that either preexisted, or 
was aggravated by, his service.  Finally, the Board has 
considered whether the veteran may have aggravated his 
personality disorder while on active duty, and whether 
service connection could be granted under VAOPGCPREC 82-90; 
56 Fed. Reg. 45711 (1990).  Significantly, however, while the 
General Counsel opinion in question does provide authority to 
grant service connection for the aggravation of a preexisting 
familial or hereditary disease, that opinion does not lift 
the regulatory bar precluding grants of service connection 
for congenial or developmental defects.  As 38 C.F.R. 
§ 3.303(c) clearly provides that personality disorders are 
developmental defects, the Board finds that service 
connection for a personality disorder is barred as a matter 
of law.  See 38 C.F.R. §§ 4.9, 4.127; Beno v. Principi , 3 
Vet. App. 439 (1992).  Accordingly, service connection for an 
acquired psychiatric disorder on the basis of aggravation is 
not warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition must 
be denied.  

C.  Conclusion

The Board has considered the oral and written testimony of 
the veteran.  In addition, the SSA records include a January 
1995 lay statement from the veteran's aunt, who also 
completed a disability questionnaire in January 1995.  The 
Board points out that, although the veteran's arguments and 
reported symptoms have been noted, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis and a nexus 
to service.  To the extent that the lay statements - 
including those of the veteran and his aunt -- may be 
intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a nexus between an acquired psychiatric 
disorder and his service.  The veteran and his aunt, 
untrained in the fields of medicine and/or psychiatry, are 
not competent to offer such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Board has determined that service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, a panic disorder and PTSD, is not warranted.  
To that extent, the contentions of the veteran and the lay 
statements to the contrary are unsupported by persuasive 
evidence.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002)), which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in a supplemental 
statement of the case, dated in April 2003.  Additionally, in 
letters, dated in February and April of 2003, and the RO 
informed the veteran of what assistance VA would provide, 
what could be done to expedite his claim, and the time limits 
associated with his claim.  In summary, the veteran has been 
informed of the applicable laws and regulations needed to 
substantiate his claim.  Given the foregoing, there is no 
issue as to whether VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the February and April 2003 
letters were sent to the veteran after the RO's October 1995 
decision that is the basis for this appeal.  As noted in the 
recent decision of Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed - years before the VCAA was enacted.  As the case 
had already proceeded far downstream from the application for 
benefits under section 1151, providing the section 5103(a) 
notice now - as the Court noted in Pelegrini - would largely 
nullify the purpose of the notice.  As there could be no 
useful purpose for providing a section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.  Nonetheless, the RO did make an 
effort to comply with the section 5103(a) notice 
requirements, to the extent possible under the circumstances.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The veteran has stated that certain 
evidence is unavailable.  See veteran's letter, received in 
December 1999.  RO has requested and obtained the appellant's 
service and service medical records, and has obtained VA, 
Social Security Administration, and non-VA medical records.  
The veteran was afforded a VA examination, the report of 
which includes an etiological opinion.  

The Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and post-traumatic stress disorder, is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



